Plaintiff in error, Wilse Sherwood, was convicted on a charge that he did have in his possession certain intoxicating liquor, to wit, about 60 quarts of Choctaw beer, with the intent to sell the same, and was sentenced to be confined in the county jail for 30 days and to pay a fine of $50. To reverse the judgment he appeals. No brief has been filed and no appearance made in behalf of the plaintiff in error in this court. The motion of the Attorney General to affirm the judgment for failure to prosecute the appeal is sustained.
The judgment appealed from is affirmed.